Opinion by
Mr. Justice Paxson:
It is a settled rule in this state that where money is paid generally upon a bond or other debt, such payment must be applied to the interest, if any, in arrears, and the balance to the prin*425cipal. Com. use of Bellas v. Vanderslice, 8 Serg. & R. 452; Spires v. Hamot, 8 Watts & S. 17; Moore v. Kiff, 78 Pa. 96.
It is equally clear that this rule has no application to mutual .running accounts. In such cases if interest is allowed upon one side, it must be allowed upon the other.
In this case the learned master has charged the interest on both sides, holding that the rules laid down in the cases above cited do not apply, in view of its peculiar circumstances and equities. In this we think he was right. A contrary view would lead to the monstrous result that had the appellant sold only enough land each year to keep down the interest, as he might have done under the arrangements between the parties, the whole estate of the plaintiff below might have been exhausted in the payment of the interest alone, unless interest was charged upon the proceeds of such sales. A principle which makes such a result possible can have no proper application to this case.
We have carefully examined the remaining assignments of error and none of them is sustained. Their discussion is not deemed necessary.
The decree is affirmed and the appeal dismissed, at the costs of the appellant.